Citation Nr: 1310748	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-09 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral hearing loss.

2.  Entitlement to a higher rate of special monthly compensation (SMC) based upon the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The April 2007 RO decision awarded service connection for bilateral hearing loss and assigned a 10 percent initial rating.  In February 2008, the RO increased the initial rating for hearing loss from 10 to 30 percent.  Since higher schedular ratings are available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested a hearing in his April 2008 substantive appeal.  He was scheduled for a hearing in February 2013, but withdrew his request.  

The issue of a higher initial rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is service connected for the following: posttraumatic stress disorder (PTSD) as totally (100 percent) disabling; diabetic nephropathy as 60 percent disabling; right upper extremity diabetic peripheral neuropathy and bilateral hearing loss both as 30 percent disabling; diabetes mellitus Type II as 20 percent disabling; and left upper extremity diabetic peripheral neuropathy and tinnitus, both 10 percent disabling.  

2.  The Veteran does not have low vision, nor does he have loss of use for any extremity or necessitate nursing home care.  There is no factual need for aid or attendance of another person on account of the Veteran's service-connected disabilities and he is not bedridden.  


CONCLUSION OF LAW

The criteria for entitlement to higher special monthly compensation on account of the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In a January 2011 letter, VA notified the Veteran about the information and evidence necessary to substantiate a claim for special monthly compensation based on aid and attendance.  He was informed about the division of responsibility between him and VA in obtaining evidence.  Accordingly, VA fulfilled its duty to notify.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA treatment records, and private medical records.  In addition, he submitted various written lay statements in support of his claim.  A VA aid and attendance examination report was completed in November 2010.  

The Board notes that the Veteran believes the November 2010 examination is inadequate.  His wife reported that the examiner did not listen to the Veteran and was incompetent.  Review of the November 2010 VA examination report shows that the examiner substantially completed the examination form.  She is qualified as a family nurse practitioner.  Her clinical findings and comments are consistent with the additional physical examinations of record.  The Board considers the November 2010 VA examination to be adequate for deciding the claim and finds that a remand for another examination is not necessary.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence for this claim.  Although the Board is remanding the hearing loss rating claim to obtain records, the records in question pertain to hearing tests.  The Board does not find that the records are even potentially relevant to the SMC claim.  Thus, the duty to assist has been met for the SMC claim.

Analysis 

The Veteran in this case seeks entitlement to SMC based on the need for the regular aid and attendance of another person.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West Supp. 2012); 38 C.F.R. § 3.350(b)(3) (2012).  

Service connection is in effect for PTSD as totally disabling; diabetic nephropathy as 60 percent disabling; right upper extremity diabetic peripheral neuropathy and bilateral hearing loss both as 30 percent disabling; diabetes mellitus Type II as 20 percent disabling; and left upper extremity diabetic peripheral neuropathy and tinnitus, both 10 percent disabling.

The Veteran is currently in receipt of SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) on the account of PTSD rated as totally disabling and additional unrelated service connected disabilities rated at least 60 percent disabling.  He contends that a higher rate of SMC is warranted based upon the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2012).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

VA primary care clinic (PCC) records from May 2010 are unremarkable for any findings suggestive of the need for regular aid and attendance of another person.  The Veteran had a September 2010 VA Mental Health Clinic (MHC) consultation on the kidney transplant process.  At the time, he reported regular church attendance.  He and his wife discussed how she would assume care giving duties for postoperative recovery if he underwent a kidney transplant.    

The November 2010 VA Aid and Attendance examination report shows that the Veteran was able to feed himself and prepare his own meals.  He did not need assistance performing routine hygiene activities.  He was not legally blind, nor did he require nursing home care.  He needed medication management.  The examiner observed the Veteran's physical appearance to be within normal limits.  No upper extremity functional limitations were found during clinical examination.  Although the Veteran occasionally used a cane, his overall ambulation was within normal limits.  Similarly, the examiner did not find any restriction of the spine, trunk, or neck.  She noted that the Veteran was on dialysis treatment, but could perform all daily activities independently.  

In December 2010 and January 2011, the Veteran and his wife complained that the VA examiner misstated his actual functional abilities.  They noted that he could not prepare meals.  

VA PCC records from December 2010 reflect that the Veteran reportedly had a seizure and some memory problems.  He was having sugar lows and needed diet management.  The examiner ran a blood test and diagnosed hyperkalemia on elevated potassium levels.  She noted that he was having recurrently low blood sugars and recommended dietary changes. 

Private medical records from January 2011 show that the Veteran sought treatment for dyspnea.  He complained about it arising over the last two months.  He also reported fatigue and lower extremity edema.  However, he denied having memory loss, gait disturbances, and psychiatric symptoms.  Clinical examination showed normal neurological and musculoskeletal function.  He was assessed as having a congestive heart failure exacerbation.  

In February 2011, the Veteran's wife reported that the Veteran needed constant aid and attendance to manage his chronic service connected disabilities of renal disease and diabetes.  She stated that the Veteran caused three house fires due to his inability to properly use a stove.  He also had recent episodes of unconsciousness due to low blood sugar levels.  

The Veteran's private dialysis provider issued an April 2011 statement confirming that he had dialysis treatments three days a week.  

The Veteran had another VA PCC consultation in June 2011.  His chief complaint was a rash on his chin.  In a September 2011 VA cardiology consultation, the Veteran was noted to be active and capable of driving.  Physical examinations during both consultations were unremarkable for any evidence of an inability to complete activities of daily living.  

In an October 2011 statement, the Veteran and his wife asserted that aid and attendance compensation was warranted.  They stated that they were having financial hardship because the Veteran spent his income on unspecified aid and attendance expenses.  

In November 2011, the Veteran asserted that he needed daily personal care.  His wife reported that he had a mental incapacity that made it hazardous for him to function in his daily environment.  She noted that he nearly started a house fire when he attempted to operate the stove.  He was unable to maintain his daily blood sugars and had frequent seizures.  He also needed personal assistance for hygiene and daily activities.  

A March 2012 VA MHC visit reflected a normal mental status examination and noted that the Veteran had an active social life.  Physical examination was unremarkable for evidence of an inability to complete activities of daily living.  

In August 2012, the Veteran reported that he relied on his wife's assistance in maintaining his medications and traveling.  He believed that he was much sicker than he would appear to casual observers.  

First, the evidence does not show the Veteran to have suffered the anatomical loss or loss of use of any extremity.  He is not blind in either eye, nor is he permanently bedridden or in a nursing home.  The pertinent issue is whether he is so helpless as to be in need of regular aid and attendance within the meaning of 38 C.F.R. § 3.352(a).

The Veteran asserts that his service-connected disabilities render him so helpless as to be in need of regular aid and attendance.  He is competent to report his ongoing symptoms which are capable of lay observation and describe his physical limitations.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Notably, the record does not document any symptoms from a service-connected disability, such as severe dementia or paralysis, that would permit a patently obvious conclusion as to his need for aid and attendance.  The Board must weigh the Veteran's credibility in his description of symptom and limitations.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the Board's fundamental responsibility to evaluate the probative value of all evidence).  

In weighing the credibility of the Veteran's reports, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan v. Nicolson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Overall, the Board does not find the Veteran and his wife's reports to be frank and unbiased.  As explained below, their assessments are not consistent with reports given to clinicians and objective physical examination results.  Furthermore, the Veteran is seeking benefits based on his inability to perform daily activities and naturally believes to be entitled to such.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds the objective assessments by medical providers to be more accurate assessments of his physical capabilities.  Id.; Caluza 7 Vet. App. at 510-511.  

VA treatment notes from September 2010 and 2011, March 2012 document activities such as regular church attendance, driving, and socializing.  The November 2010 VA examination report shows that the Veteran had a normal physical appearance, reasonable ambulation capability, and no significant restrictions in movement.  Accordingly, the examiner concluded that he could perform activities of daily living independently. 

The Veteran and his wife have asserted that he has additional problems that are not obvious upon clinical examination.  They cite instances of blackouts, memory impairments, inability to prepare meals, and hazards from operating a stove.  Review of the record shows reports of blackouts in connection with low blood sugar in December 2010 and that dietary changes were recommended to prevent recurrence.  Clinical records do not show that the Veteran had any recurrent loss of consciousness episodes.  For instance, private medical records from January 2011 show the Veteran denying psychiatric, memory or neurological problems and contemporaneous clinical examination reflected normal neurological and musculoskeletal function.  Such inconsistencies in reported symptoms and clinical findings further undermine the Veteran's veracity in his reports of a need for daily aid and attendance.   See Cartwright, 2 Vet. App. at 25; Caluza 7 Vet. App. at 510-511.  

In summary, the Board finds the Veteran and his wife's statements less persuasive than clinicians' assessments and objective physical examinations taken during the claims period.  The evidence does not show that the Veteran has an inability to perform many activities of daily living, nor does he have an inability to protect himself in his daily environment.  38 C.F.R. § 3.352(a).  

For the above stated reasons, the preponderance of the evidence is against the claim. The benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a higher rate for special monthly compensation based upon the need for aid and attendance is denied.


REMAND

For the hearing loss claim, it appears that there are outstanding VA audiology treatment records.  In his May 2007 notice of disagreement, the Veteran reported having an additional hearing test at the VA Medical Center (VAMC) in Hampton, Virginia.  The hearing test followed a February 2007 VA audiology examination.  Hampton VAMC records from 2007 are not associated with the record.  VA treatment records are considered part of the record on appeal because they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A remand to obtain these audiology records is necessary.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all Hampton VAMC audiology records beginning in January 2007.  Efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  If the records cannot be obtained, make a formal finding of unavailability listing actions taken and responses received with notice to the Veteran and his representative.  

2.  Review any newly generated evidence to determine whether the Veteran's hearing loss disability has increased since February 2007.  If so, obtain an updated VA audiology examination report.  

3.  Thereafter, the Veteran's claim should be readjudicated to determine whether he is entitled to higher initial disability ratings for his service-connected bilateral hearing loss and the effective dates of any staged ratings. In evaluating the Veteran's service-connected bilateral hearing loss, the special rating provisions set forth in 38 C.F.R. § 4.86(a) must be taken into consideration.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this case should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


